June 4, 2015




                                      JUDGMENT

                      The Fourteenth Court of Appeals
                          ENZO INVESTMENTS, LP, Appellant

NO. 14-13-00509-CV                          V.

                              CHARLES WHITE, Appellee
                          ________________________________

                           CHARLES WHITE, Cross-Appellant

                                                 V.

  ENZO INVESTMENTS, LP; IP INVESTMENTS, LLC; AND IP REAL ESTATE, LLC,
                              Cross-Appellees
                  ________________________________

       This court today issued a substitute opinion. We order this court’s former judgment of
May 12, 2015, vacated, set aside, and annulled. We further order this court’s opinion of May
12, 2015, withdrawn.
       This cause, an appeal from the judgment signed March 14, 2013 in favor of
appellee/cross-appellant Charles White, was heard on the transcript of the record. We have
inspected the record and find error in the judgment. We therefore MODIFY the portion of
the trial court’s judgment awarding White “the amount of $377,567.50 for reasonable and
necessary attorneys’ fees through the date of trial and an additional $20,625.00 for post-
verdict matters in the trial court,” and instead award White “the amount of $209,192.50 for
reasonable and necessary attorneys’ fees for work performed in the trial court.” We order the
remainder of the judgment AFFIRMED except as modified in this judgment.
       We further order that all costs incurred by reason of this appeal be paid by
appellee/cross-appellant Charles White.

      We further order this decision certified below for observance.